      Case 4:21-cv-00759 Document 1 Filed on 03/08/21 in TXSD Page 1 of 13




                       IN THE UNITED STATES DISTRICT COURT
                       FOR THE SOUTHERN DISTRICT OF TEXAS
                                 HOUSTON DIVISION

SPENCER TAYLOR,                 §
                                §
   Plaintiff                    §                     CIVIL ACTION NO. 4:21-cv-00759
                                §
Vs.                             §
                                §
                                §
FORWARD AIR SOLUTIONS, INC. and §
FORWARD AIR SERVICES, LLC       §                     (JURY TRIAL DEMANDED)
                                §
   Defendants                   §



                            PLAINTIFF’S ORIGINAL COMPLAINT

TO THE HONORABLE UNITED STATES DISTRICT COURT:

       COMES NOW Plaintiff Spencer Taylor, (“Plaintiff” or “Mr. Taylor”) filing this his Original

Complaint against Defendants, Forward Air Solutions, Inc. and Forward Air Services, LLC his joint-

employers (“Defendants” or “FAS”) for race discrimination, failure to promote and unpaid overtime

wages. In support of Plaintiff’s cause of actions against Defendants, Plaintiff respectfully shows the

court as follows:

                       I.     JURISDICTION, PARTIES AND VENUE

       1.      This Court has jurisdiction over the causes of action alleged by Plaintiff pursuant

28 U.S.C. §1331, 42 U.S.C. §1981 (“Section 1981”), and 29 U.S.C. § 201 et seq., the Fair Labor

Standards Act (“FLSA”).

       2.      Plaintiff Spencer Taylor resides within Grimes County, Texas and worked for

Defendants in Houston, Texas. Mr. Taylor is an African-American male who is 49 years old. At

all times relevant to this Complaint, Mr. Taylor was Defendants’ employee. At all times relevant
      Case 4:21-cv-00759 Document 1 Filed on 03/08/21 in TXSD Page 2 of 13




to this Complaint, Taylor was/is protected by 42 U.S.C. §1981 and 29 U.S.C. § 201 et seq.

         3.     Defendant Forward Air Solutions, Inc. is a division of Forward Air Corporation, a

billion-dollar company with over two hundred (200) locations in the United States, and headquartered

in Greeneville, Tennessee, but which conducts business in the State of Texas. At all times relevant

to Mr. Taylor’s complaints, Defendant Forward Air Solutions, Inc. held itself out as Mr. Taylor’s

employer as interpreted under 42 U.S.C. §1981 and 29 U.S.C. § 201 et seq.

         4.     Defendant Forward Air Solutions, Inc. may be served with Plaintiff’s Complaint by

and through its Registered Agent, Cogency Global, Inc., 1601 Elm Street, Suite 4360, Dallas, Texas

75201.

          5.    Defendant Forward Air Services, LLC is also owned, controlled or parented by

Forward Air Corporation. At all times relevant to Mr. Taylor’s complaints, Defendant Forward Air

Services, LLC also held itself out as Mr. Taylor’s employer as interpreted under 42 U.S.C. §1981

and 29 U.S.C. § 201 et seq.

         6.     Defendant Forward Air Services, LLC may be served with Plaintiff’s Complaint by

and through its Registered Agent, Cogency Global, Inc., 1601 Elm Street, Suite 4360, Dallas, Texas

75201.

         7.     Upon information and belief Defendants Forward Air Solutions, Inc. and Forward

Air Services, LLC were Plaintiff’s joint employers at all times relevant to Plaintiff’s lawsuit causes

of action set forth herein.

         8.     The unlawful employment practices asserted in this complaint herein wholly or

partly arose in the Southern District of Texas, Houston Division. Venue is appropriate in this court

pursuant to 28 U.S.C. §1391(b).
      Case 4:21-cv-00759 Document 1 Filed on 03/08/21 in TXSD Page 3 of 13




                      VICARIOUS LIABILITY--RESPONDEAT SUPERIOR

       9.      Whenever in this pleading it is alleged that Defendants did any act or thing, or failed

to do any act or thing, it is meant that Defendants’ officers, owners, servants, employees, or

representatives and management, including but not limited to Jason Johnson and/or Kat Laird, did

such act or thing, or failed to do such act or thing, or that such act or thing or omission was done in

the course and scope of that person’s employment at FAS, or in the furtherance of Defendants’

interests, or with the full authorization, permission, tolerance, and/or ratification of Defendants, or

was done by an authorized member of management of Defendants or was done in the normal routine

of the accepted, tolerated, or permitted conduct, customs, and/or practices of Defendants’ officers,

owners, servants, employees, management and/or representatives.

                                 II.     FACTUAL BACKGROUND

       10.     Defendants are providers of ground transportation and related services throughout

North America.

       11.     Spencer Taylor is an African-American male who was hired by Defendants in July

2013 as a company driver at FAS’ IAH location. During Mr. Taylor’s early years with FAS, he

worked closely with FAS’s Terminal Manager Eric Culbertson who, while working with Mr. Taylor,

consistently applauded Mr. Taylor for his high work ethic and drive. In 2016, Mr. Culbertson

transferred to Dallas but before leaving he told Mr. Taylor that he had left explicit instructions for

Jason Johnson (Mr. Taylor’s new supervisor) to promote Mr. Taylor based on Mr. Taylor’s

performance.

       12.     In that same timeframe, FAS failed or was in jeopardy of failing an audit based on its

failure to comply with safety measures established by the DOT. According to Mr. Johnson, FAS’

low DOT audit score(s) prompted him to assign Mr. Taylor into a new role as IAH’s Driver Tracking
      Case 4:21-cv-00759 Document 1 Filed on 03/08/21 in TXSD Page 4 of 13




Log Auditor.

       13.     As a tracking-log auditor, Mr. Taylor was only required to submit daily logs to the

Corporate Safety Department. However, eager for his promised promotion and to be recognized as a

company asset, Mr. Taylor asked Mr. Johnson what more he could do to solidify a promotion. In

response, Mr. Johnson told Mr. Taylor that he should show initiative and take on management

responsibilities that would propel FAS’ safety record upward.

       14.     In line with Mr. Johnson’s directions, Mr. Taylor went above and beyond the duties

that had been assigned to him in his role as IAH’s tracking-log auditor, and beginning in 2016, Mr.

Taylor: (a) Implemented a Compliance/Safety System for Forward Air Solutions in Humble, Texas;

(b) oversaw the Maintenance/Procurement System for Forward Air Solutions in Humble, Texas; (c)

initiated and managed (under supervision) the entire Recruiting/Onboarding System for Forward Air

Solutions in Humble, Texas.

       15.     After having established numerous safety measures that would serve to improve FAS

IAH’s compliance record, Mr. Taylor received numerous telephone calls and e-mails from colleagues

at other terminals to applaud him for a job well done. In fact, Tony Harvey, the head of the

maintenance department, applauded Mr. Taylor because the processes he had implemented were not

only increasing FAS IAH’s safety compliance but they also served to lower maintenance repairs

thereby saving FAS additional but unanticipated money.

       16.     Despite Mr. Taylor’s work for FAS and increased duties, Mr. Johnson failed to

officially change Mr. Taylor’s title from driver to Recruiting/Safety manager. Instead, Mr. Johnson

told Mr. Taylor that FAS’s VP, Kat Laird, refused to allow him to promote him.

       17.     Still, in April 2016, Mr. Taylor was selected to take the Train-the-Trainer course to

learn how to host orientation and potentially recruit new drivers. Mr. Taylor completed the training
      Case 4:21-cv-00759 Document 1 Filed on 03/08/21 in TXSD Page 5 of 13




on April 13, 2016 and in or around May 2016 Mr. Taylor was given more responsibility but without

a promotion in title. Instead, soon thereafter at or around August 2017 Mr. Johnson authorized a raise

in Mr. Taylor’s hourly wage.

       18.     In another attempt to be noticed and demonstrate his commitment to mastering

management skills and earning a promotion to a management role, Mr. Taylor chose to take the Train-

the-Trainer course again and again successfully completed it on October 5, 2016 to ensure

management at FAS that he had completely mastered the process for recruiting drivers.

       19.     Still, Mr. Taylor’s hard work went unrecognized by management but not by his

colleagues. In fact, rumors were floating around the company that Mr. Johnson was taking advantage

of Mr. Taylor and would not promote him only because of his race (African-American) and because

of the directive given to him (Jason Johnson) by VP Kat Laird.

       20.     In line with the rumors and Mr. Johnson’s actual treatment toward Mr. Taylor, in

March 2017 James Klein, a fellow employee, informed Mr. Taylor that Mr. Johnson had told him

that Roger Gellis (Former President of FAS) did not want Mr. Taylor on the corporate side of the

company (where primarily White employees worked). Instead, Mr. Johnson had disclosed to Mr.

Klein that he wanted Mr. Taylor to move back on the dispatch side of the company (where primarily

black and Hispanic employees worked).

       21.     From 2016 through the present date, Mr. Taylor also worked with numerous white

managers who displayed a pattern of speaking to Mr. Taylor and other black employees in a

demeaning and disparaging manner including yelling and cursing at Mr. Taylor.

       22.     While Mr. Taylor had reported these type of mistreatments to management before, on

October 21, 2020, he specifically reported that he believed that his race (African-American) was

unlawfully playing a part in Defendants’ employment decisions regarding him and treatment toward
       Case 4:21-cv-00759 Document 1 Filed on 03/08/21 in TXSD Page 6 of 13




him.

        23.    In response, Defendants never told Mr. Taylor whether his complaint was

investigated, its outcome, whether anyone has ever been held accountable for the actions against Mr.

Taylor. In other words, Defendants ignored Mr. Taylor’s race complaint.

        24.    Despite the clear division and disparate treatment based on race within the company,

Mr. Taylor has successfully handled compliance and recruiting tasks for the company over the last

four years. He has helped to ensure compliance with the regulatory standards required of FAS;

increased employee safety awareness; facilitated communication and cooperation between

management and employees on safety issues; provided direction on safety programs and procedures

based on organizational goals and policies; generated reports for management review, identified

issues and reporting results; created, monitored and implemented various safety policies and

procedures.

        25.    Yet Mr. Taylor’s has faced a hostile workplace because of his race (African-

American). Specifically, he has faced exclusion from promotion opportunities and direct opposition

to his promotion efforts. Further, management speaks to him in demeaning ways and refuses to

update his title to reflect his work. Defendants do not treat its white employees similarly.

        26.    FAS has also retaliated against Mr. Taylor for his October 2020 race complaint by,

for example, continuing to identify him in title as a driver only and failing to consider him for

positions within FAS for which he was well qualified.

        27.    In or around June or July 2020, there were two vacant positions in the company very

similar to the work Mr. Taylor had been doing for the last 3-4 years (processing/on-boarding all FAS

IAH drivers) which would have served as a promotion to Mr. Taylor’s position but Defendant refused

to fairly consider Mr. Taylor, who was clearly qualified for the positions and who had continuously
      Case 4:21-cv-00759 Document 1 Filed on 03/08/21 in TXSD Page 7 of 13




expressed his interest in promotion within the company.

        28.    Instead, without posting the positions so that Mr. Taylor could have an opportunity to

apply, Defendants hired two inexperienced white women from FAS’ customer service department

for the vacant positions. Defendants hired Janelle Hite, a customer service representative with no

prior recruiting training or experience, as a Recruiting Manager, and Linda Reeves, a billings

representative with no prior recruiting training or experience, as the Manager over all Recruiting

Managers.

        29.    For the reasons stated herein, Mr. Taylor sues FAS for race discrimination and

retaliation.

        30.    Besides the race discrimination that Mr. Taylor has endured by Defendants, within

the last three years, Defendants have increased Mr. Taylor’s pay to compensate him in part for his

increased duties but then discontinued paying him for his overtime hours.

        31.    Specifically, Mr. Taylor’s job regularly requires him to work more than 8 hours each

week day and more than 40 hours each week. Mr. Taylor has records of his overtime hours. Further,

Defendants require that Mr. Taylor perform road tests for their drivers on one to three Saturdays of

each month of the year but instead of paying him overtime pay for the hours he works on those

Saturdays (in addition to his normal 40+ work week on Monday through Friday), Defendants pay

Mr. Taylor his straight hourly pay. Mr. Taylor, however, is not exempt from overtime pay and should

be paid overtime pay for his overtime hours.

        32.     Mr. Taylor maintains records of his work hours. Defendants do not.

                                      III.     CAUSES OF ACTION

        A.     Race Discrimination pursuant to 42 U.S.C. §1981

        33.    Plaintiff repeats and re-alleges by reference each and every allegation contained in
      Case 4:21-cv-00759 Document 1 Filed on 03/08/21 in TXSD Page 8 of 13




the paragraphs 1 through 32 above and incorporates the same herein as though fully set forth.

        34.     Defendants, through their agents, supervisors, or employees violated Plaintiff’s civil

rights in violation of 42 U.S.C. §1981 by subjecting Plaintiff to disparate treatment and adverse

employment terms and conditions based on his race, by excluding him from promotion(s) and

promotion opportunities, by failing to announce jobs for which Plaintiff qualifies, by leaving Plaintiff

out of job pools for which he qualifies and intentionally interfering with his employment by

increasing his job duties but refusing to change his title, failing to offer him employment opportunities

like his white counterparts and/or as offered to his non-black counterparts, and knowingly failing to

pay him overtime to which he was entitled.

        35.     These violations consisted of discrimination of a continuous nature.

        36.     Such employment practices by Defendant are not job-related and are not consistent

with business necessity.

        37.     Such employment practices are not based on (1) a seniority system, (2) merit system,

(3) system measuring earnings by quantity or quality of production, or (4) or a differential based on

any other factor other than race.

        38.     The above-described acts by Defendants caused Plaintiff substantial injury and

damage. As a direct and proximate result of Defendants’ race discrimination against him, Plaintiff

has suffered and will continue to suffer pain and suffering, and extreme and severe mental anguish

and emotional distress. Plaintiff is thereby entitled to general and liquidated damages in amounts that

will be proven at trial.

        39.     Defendants acted with malice or reckless indifference to Plaintiff’s state and federally

protected rights to be free from discrimination in his employment based on his race. Further,

Defendants’ malice or reckless indifference towards Plaintiff led to the diminution and impairment in
      Case 4:21-cv-00759 Document 1 Filed on 03/08/21 in TXSD Page 9 of 13




whole or part, of his wages, benefits, promotions, privileges, and terms and conditions of

employment. The above-described acts on Defendants’ part caused Plaintiff substantial injury and

damage.

       40.     As a direct and proximate result of Defendants’ willful, knowing and intentional

discrimination against him, Plaintiff has suffered and will continue to suffer pain and suffering, and

extreme and severe mental anguish and emotional distress. Plaintiff is thereby entitled to general,

compensatory and punitive damages in amounts to be proven at trial.

       41.     The above-described acts by Defendants against Plaintiff are clear and direct

violations of Section 1981.

             B. RETALIATION PURSUANT TO SECTION 1981

       42.     Plaintiff repeats and re-alleges by reference each and every allegation contained in

the paragraphs 1 through 41 above and incorporates the same herein as though fully set forth.

       43.     After complaining to management, Plaintiff was subsequently and repeatedly

harassed, harangued, ignored, denied benefits and promotions, stripped of his office space, and

confined to his position as “driver.”

       44.     As herein alleged, Defendants illegally retaliated against Plaintiff because he

complained of maltreatment and discrimination. Defendants had no legitimate business reasons for

any of such acts. Each act of retaliation is in violation of 42 U.S.C. §1981.

       45.     As a direct and proximate result of Defendants’ willful, knowing and intentional

discrimination and retaliation against him, Plaintiff has suffered and will continue to suffer pain

and suffering, and extreme and severe mental anguish and emotional distress. Plaintiff is thereby

entitled to general and compensatory damages in amounts to be proven at trial.

       46.     The above-described acts on Defendants’ part were undertaken in violation of 42
     Case 4:21-cv-00759 Document 1 Filed on 03/08/21 in TXSD Page 10 of 13




U.S.C. §1981 proximately caused Plaintiff substantial injuries and damages.

       C. OVERTIME PAY AND RECORD-KEEPING VIOLATIONS OF THE FLSA

       47.     Plaintiff incorporates by reference all allegations contained in the paragraphs above

as though fully set forth herein.

       48.     Section 207(a)(1) of the FLSA provides in pertinent part:

       Except as otherwise provided in this section, no employer shall
       employ any of his employees who in any workweek is engaged in
       commerce or in the production of goods for commerce, for a work
       week longer than forty hours unless such employee receives
       compensation for his employment in excess of the hours above
       specified at a rate not less than one and one-half times the regular rate
       of which he is employed.

       49.      Over the last three years, however, Defendant had a practice of failing to pay

Plaintiff overtime pay for the overtime hours he worked at one and one-half times Plaintiff’s

regular rate of pay as required by the FLSA.

       50.     There are no exemptions applicable to Plaintiff. For purposes of the FLSA, the

employment practices of Defendants were and are uniform in all respects material to the claims

asserted in this Complaint.

       51.     At all relevant time, Defendants have had gross operating revenues in excess of

$500,000.00 per year.

       52.     Accordingly, Plaintiff seeks to recover from Defendants unpaid overtime

compensation for the last three years, and an amount equal to all the unpaid overtime wages as

liquidated damages, and reasonable attorneys’ fees.

       53.     At all times relevant to this Complaint, Plaintiff was an employee of Defendants

engaged in performing safety and onboarding duties for Defendants’ nationwide transportation.
     Case 4:21-cv-00759 Document 1 Filed on 03/08/21 in TXSD Page 11 of 13




The work performed by Plaintiff was directly essential to Defendants’ nationwide transportation

business. Defendants engage in commerce.

        54.     Over the last three years and at the times pertinent to this Complaint, Defendants

failed to comply with the FLSA in that Plaintiff has worked for Defendants in excess of the

maximum hours provided by the FLSA, but provision was not made by Defendants and payments

were not made to Plaintiff at a rate of time and one half for the hours worked by Plaintiffs in excess

of the hours provided for by the FLSA in violation of the FLSA.

        55.     Defendants willfully and intentionally refused, and continues to refuse, to pay

Plaintiff overtime wages as required by the FLSA.

        56.     Further, the FLSA requires employers to keep accurate records of hours worked by

nonexempt employees. 29 USC § 211(c); 29 C.F.R.pt. 516.

        57.     In addition to the pay violations of the FLSA described above, Defendants also

failed to keep proper time records as required by the FLSA.

                                          IV. DAMAGES

        58.     Defendants’ conduct constitutes violations of statutory and/or common law. Such

unlawful conduct seriously affected Plaintiff in his occupation. Because of Defendants’

discrimination, retaliation and interference, Plaintiff has suffered, suffers, and will continue to suffer

economic losses including past and future lost wages and benefits as well as humiliation, mental

anxiety and stress, and other damages. Accordingly, Plaintiff seeks all general, special, incidental,

liquidated and consequential damages all of which amounts will be proved at trial.

        59.     Additionally, because of Defendants’ unlawful and discriminatory conduct, it has

been necessary for Plaintiff to retain the undersigned attorney to represent him in the causes of actions

set forth herein. Further, Plaintiff has agreed to pay his attorney reasonable attorney’s fees for the
     Case 4:21-cv-00759 Document 1 Filed on 03/08/21 in TXSD Page 12 of 13




preparation and trial of these causes.

        60.     As a further consequence of Defendants’ unlawful and discriminatory conduct,

Plaintiff has incurred out-of-pocket expenses, which include litigation costs and other expenses to

preserve his ability to earn a living. Accordingly, Plaintiff seeks all general, special, incidental and

consequential damages as shall be proven at trial.

        61.     Plaintiff also seeks pre-judgment interest at a rate commensurate with the actual rate

of interest in the marketplace or, alternatively, the statutory rate of interest because of the delay in

receiving the damages and to avoid unjust enrichment to Defendants. Plaintiff also seeks post-

judgment interest at the maximum rate allowed by law in the event that Defendants do not promptly

tender damages assessed against it and to avoid unjustly enriching Defendants.

                                            V. JURY DEMAND

        62.     Plaintiff requests a trial by jury in this matter.

                                               VI.     PRAYER

       WHEREFORE, premises considered, Plaintiff prays that Defendants be cited to appear and
answer herein, and that on final trial, Plaintiff have judgment against Defendants for

        a.      Permanent injunction enjoining Defendants, their agents, successors, employees, and
                those acting in consort with Defendants from engaging in any employment practice
                which discriminates on the basis of race and/or protected complaints.

        b.      All damages to which Plaintiff may be entitled pursuant to this Complaint, or any
                other amendment(s) thereto, including but not limited to back pay, loss of earnings in
                the past, loss of earning capacity in the future, loss of benefits in the past, loss of
                benefits in the future, statutory relief at law, and equity;

        c.      Compensatory damages for pain and mental suffering in the past and future;

        d.      Punitive damages in an amount above the minimum jurisdictional limit of the Court;

        e.      Liquidated damages for Defendants’ willful conduct;

        f.      Reasonable attorneys’ fees, with conditional awards in the event of appeal;
     Case 4:21-cv-00759 Document 1 Filed on 03/08/21 in TXSD Page 13 of 13




       g.      Pre-judgment interest at the highest rate permitted by law;

       h.      Post-judgment interest from the judgment until paid at the highest rate permitted by
               law;

       i.      Costs of court and expert witness fees incurred by Plaintiff in the preparation and
               prosecution of this action; and

       i.      Such other and further relief, at law or in equity, to which Plaintiff may be entitled,
               whether by this Complaint or by any amendment hereto.

                                              Respectfully submitted,

                                              /s/ Marjorie A. Murphy
                                              Marjorie A. Murphy
                                              Federal Bar No. 34512
                                              Texas State Bar No. 2401318
                                              The Murphy Law Practice, PLLC
                                              2101 Citywest Blvd, Suite 100
                                              Houston, Texas 77042
                                              Telephone: (832) 564-3804
                                              Facsimile: (832) 553-7441
                                              Email: marjorie@themurphylawpractice.com
                                              ATTORNEY-IN-CHARGE FOR PLAINTIFF,
                                              SPENCER TAYLOR


                                 CERTIFICATE OF SERVICE

        I hereby certify that on this 8th day of March 2021 this instrument was filed pursuant to the
electronic filing protocols applicable in the United States District Court for the Southern District
of Texas, Houston Division.


                                              /s/ Marjorie A. Murphy
                                              Marjorie A. Murphy
